PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/070,678
Filing Date: 17 Jul 2018
Appellant(s): HTG Molecular Diagnostics, Inc.



__________________
Caitlin A. Thireault, Reg. No. 78,961
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 14 February 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 20 August 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

	(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10-15, 19, 22, 23, 25-30, 32, 35, 39, and 41-45 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Upon further consideration and review, the only remaining issue of enablement is that where the target nucleic acid is insoluble.  As a result, the enablement rejection has been modified so to reflect this concern.

As set forth in Cephalon Inc. v. Watson Pharmaceuticals Inc. 105 USPQ2d 1817, 1821 (CAFC, 2013):
To satisfy section 112 of the 1952 Patent Act, the specification must enable a person of ordinary skill in the art to make and use the invention. 35 U.S.C. § 112, ¶1. This requirement is met when at the time of filing the application one skilled in the art, having read the specification, could practice the invention without “undue experimentation.” In re Wands, 858 F.2d 731, 736-37 [8 USPQ2d 1400] (Fed. Cir. 1988). Whether undue experimentation is required “is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.” ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 940 [94 USPQ2d 1823] (Fed. Cir. 2010) (citing Wands, 858 F.2d at 737).

The following factors may be considered when determining if a disclosure requires undue experimentation:
(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.

Wands, 858 F.2d at 737 (“Wands factors”); Enzo Biochem, Inc. v. Calgene, Inc., 188 F.3d 1362, 1372 [52 USPQ2d 1129] (Fed. Cir. 1999) (“The Wands factors, when applied from the proper temporal perspective … are a useful methodology for determining enablement….”). These factors while illustrative are not mandatory. Enzo Biochem, Inc., 188 F.3d at 1371. What is relevant depends on the facts, and although experimentation must not be undue, a reasonable amount of routine experimentation required to practice a claimed invention does not violate the enablement requirement. Id. The burden of proof here is on Watson to show that the Khankari patents are invalid for lack of enablement by clear and convincing evidence. See Auto. Tech. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1281 [84 USPQ2d 1109] (Fed. Cir. 2007).



The nature of the invention, the breadth of the claims, & the predictability or unpredictability of the art
Claims 1-6, 10-15, 19, 22, 23, 25-30, 32, 35, 36, 39, and 41-45 are to a generic “method of determining a sequence of a target nucleic acid molecule in a sample”.  

Applicant, at page 57, lines 24-26, states:
In some examples, the target nucleic acid in the sample is not extracted, solubilized, or both, prior to detecting or sequencing the target nucleic acid molecule. (Emphasis added)

For convenience, claim 19 is reproduced below.

    PNG
    media_image2.png
    56
    574
    media_image2.png
    Greyscale


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).

As is evidenced above, the specification states that the target nucleic acid molecule can be insoluble.  Given such, claims 1-6, 10-15, 22, 23, 25-30, 35, 39, and 41-45 have been construed as encompassing an embodiment where the target nucleic molecule is insoluble.  It is noted that none of the claims, including claim 19, requires that the target nucleic acid undergo any treatment which would result in solubilization of the target nucleic acid.  Absent such modification, it is quite predictable that the insoluble nucleic acid would not be capable of undergoing hybridization and/or amplification, as both of these procedures are recognized as occurring in solution with an aqueous buffer.  


The quantity of experimentation necessary
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  It stands to reason that if the sample nucleic acid is insoluble, and the method does not require that it undergo any treatment to render same solubilized, the insoluble target nucleic acid would not be capable of hybridizing to any probe and/or primer for any hybridization or amplification reaction.

The presence or absence of working examples
The disclosure has been found to comprise some six examples.
“Example 1 Simultaneous Sequencing of a Plurality of cNPPFs designed to detect nucleic acid targets with single base resolution”, pp. 71-74;
“Example 2 Exemplary NPFF Designs”, pages 74-79;
“Example 3 Simultaneous sequencing of a plurality of cNPPFs designed to target a specific region and identify nucleic acid variants within that region in cell lines of known mutational status”, pages 79-82;
“Example 4 Simultaneous Sequencing of a Plurality of cNPPFs; linearity, specificity and sensitivity in a multiplexed reaction”, pages 82-85;
“Example 5 Assessment of Clinical FFPE Samples for BRAF Mutation Status using the disclosed assay”, pages 86-88; and
“Example 6 Assessment of RNA using an NPPF assay”, pages 89-92.

Attention is directed to Example 5, which states within:
This example describes methods used to assess the BRAF genomic mutation status in a set of commercially-available melanoma formalin-fixed, paraffin embedded (FFPE) samples with known BRAF mutational status.  (Emphasis added)

FFPE samples were lysed in a lysis buffer and 2 mm2 was used per sample. Each sample was run in triplicate. The NPPF and CFSs mixture described in Example 3 was added to the samples. Hybridization was performed in solution at 50°C overnight after an initial denaturation at 95°C for 10 minutes.  (Emphasis added)

As evidenced above, the example teaches of using tumor tissue that had been formalin-fixed and paraffin embedded.  Such speaks to the tissue being “fixed”, not that the target nucleic acids are insoluble.  Neither Example 5, nor any of the other five examples has been found to teach a reproducible method whereby insoluble nucleic acids are somehow able to hybridize to probes and primers, as well as undergo an amplification assay as both hybridization and amplification assays are recognized as occurring in solution.

The state of the prior art 
A review of the prior art fails to find where one has been able to have insoluble target nucleic acids either hybridize to probe(s) or undergo amplification, which comprises primers hybridizing to template.  
It is noted that both hybridization and amplification assays occur in solution.  With the target nucleic acid molecule being insoluble, it would not be in solution and, therefore, not available for probes and primers to bind thereto, much less undergo primer extension by the incorporation of additional nucleotides, each of which will need to hybridize to a nucleotide in the insoluble target nucleic acid molecule.  

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-6, 10-15, 19, 22, 23, 25-30, 32, 35, 39, and 41-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

	(3) New Grounds of Rejection
There are no new grounds of rejection.

	(4) Withdrawn Grounds of Rejection
The rejection of claims 1-6, 10-15, 19, 22, 23, 25-30, 32, 35-36, 39, and 41-48 under 35
U.S.C. 103 as being unpatentable over applicant’s admissions is hereby withdrawn.

The rejection of claims 46-48 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception is hereby withdrawn.

The rejection of claims 1, 4, 10-15, 19, 22, 23, 25-30, 32, 35, 39, 42, 44, and 45 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,741,564 (Seligmann et al.) is hereby withdrawn.
As a result of the withdrawal of rejections against kit claims, claims 46-48, said claims are deemed to be allowable.

	(5) Response to Argument
At pages 8-23 of the Appeal Brief appellant’s representative traverses the prior rejection of claims 1-6, 10-15, 19, 22, 23, 25-30, 35, 39, and 41-45 under 35 USC 112(a), for not satisfying the enablement requirement.  At page 12, last paragraph, bridging to page 14 of the Brief, said representative traverses the rejection as it relates to the target nucleic acid molecule being crosslinked and insoluble.  As stated therein:
In brief, Example 5 describes assessing the BRAF genomic mutation status in a set of commercially-available melanoma formalin-fixed, paraffin embedded (FFPE) samples of known BRAF mutation status. See, specification, pgs. 86-88. The data in FIG. 15 shows that BRAF mutations were detected in the FFPE samples. FFPE samples include nucleic acid molecules that are fixed, cross-linked, or insoluble. See, specification, page 57 lines 22-24 (“a fixed sample, such as a sample that includes an agent that causes target molecule cross-linking.”’). Thus, fixed samples inherently contain crosslinked nucleic acids, and the method is shown to work in Example 5.

…

The specification further teaches that the NPPFs can be sized to penetrate a fixed and/or
crosslinked samples without a need to extract or solubilize the nucleic acids. The specification explains that “an ordinarily skilled artisan may determine an appropriate NPPF size for a particular sample condition or type, for example, by running a series of experiments using samples with known, fixed target concentration(s) and comparing NPPF size to target signal intensity.” See, specification, pg. 50, lines 19-26; and pg. 57 lines 20-26. Such optimization is routine, and routine activities in the art do not amount to undue experimentation. While Applicant does not believe such activities are particularly difficult or time consuming for one of ordinary skill in the art, even if the Office considered them to be difficult or time consuming, “[t]ime and difficulty of experiments are not determinative if they are merely routine,” and “a considerable amount of experimentation is permissible, if it is merely routine.” See, MPEP
2164.06, citing In re Wands at 737.

The above arguments have been considered and have not been found persuasive.  As reproduced above, appellant’s representative directs attention to Example 5 of the disclosure.  While the example does teach of using tissue from a tumor that has been formalin fixed and paraffin embedded, and how such speaks to the sample being “fixed”, that it may have cross-linkages and how it is still soluble; however, such is wholly silent  as to how one is to adjust the reaction conditions, if not target nucleic acid preparation, such that target nucleic acids that are insoluble can be modified such that they will be in solution with the probes and primers and therein being able to hybridize to same. 

Acknowledgement is made of said representative asserting that no undue experimentation would be required.  This argument has been fully considered and has not been found persuasive.  Attention is directed to MPEP 2145 I [R-08.2012].
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.

The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

It is further noted that “routine experimentation is ‘not without bounds.' ” Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013), citing Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013), and that what constitutes "undue experimentation" can be evaluated from the perspective of the amount of time required to enable the full scope of the invention.  In support of this position, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961 (Fed. Cir. 1983), that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years'  work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

In view of the above analysis and in the absence of convincing evidence to the contrary, the rejection of claims 1-6, 10-15, 19, 22, 23, 25-30, 32, 35, 39, and 41-45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement should be affirmed.









	


(6) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Bradley L. Sisson/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        

Conferees:
/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634     

/Ashwin Mehta/
Primary Examiner



                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.